United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 02-2792
                                     ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Southern District of Iowa.
Rigoberto Pastor Wilson-Garcia,      *    [UNPUBLISHED]
                                     *
            Appellant.               *
                                ___________

                          Submitted: April 14, 2003

                                Filed: April 22, 2003
                                     ___________

Before BOWMAN, WOLLMAN, and BYE, Circuit Judges.
                        ___________

PER CURIAM.

       In this direct criminal appeal, Rigoberto Pastor Wilson-Garcia challenges the
sentence the district court1 imposed after he pleaded guilty to illegally re-entering the
United States after deportation, following convictions for one or more crimes,
including an aggravated felony, in violation of 8 U.S.C. § 1326(a) and (b)(2). The
district court sentenced him to 96 months of imprisonment and 3 years of supervised
release. On appeal, Wilson-Garcia’s counsel has moved to withdraw under Anders

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
v. California, 386 U.S. 738 (1967), raising one issue: the district court erred in
denying Wilson-Garcia a downward departure based upon his cultural assimilation
into the United States.

      We conclude that the district court made a discretionary decision not to depart,
which is unreviewable. See United States v. Edwards, 225 F.3d 991, 992-93 (8th Cir.
2000), cert. denied, 531 U.S. 1100 (2001).

      Following careful review of the record, we find no other nonfrivolous issues.
See Penson v. Ohio, 488 U.S. 75, 80 (1988). Accordingly, the judgment is affirmed.
We also grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-